      Case: 1:18-cv-07426 Document #: 1 Filed: 11/08/18 Page 1 of 14 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


DEMARRET JONES, Individually and on                                            PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                   No. 18-cv-_____


MARQUETTE MANAGEMENT, INC.                                                    DEFENDANT


            ORIGINAL COMPLAINT—CLASS AND COLLECTIVE ACTION


       COMES NOW Plaintiff Demarret Jones (“Plaintiff”), individually and on behalf of

all others similarly situated, by and through his attorneys Brown, LLC and Sanford Law

Firm, PLLC, and for his Original Complaint—Class and Collective Action, against

Defendant Marquette Management, Inc. (“Defendant”), alleges as follows:

                        I.       PRELIMINARY STATEMENTS

       1.     Plaintiff, individually and on behalf of all others similarly situated, brings

this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), and

the Illinois Minimum Wage Law, 820 ILCS 105/1 et seq. (“IMWL”) for declaratory

judgment, monetary damages, liquidated damages, prejudgment interest, costs, and a

reasonable attorney’s fee as a result of Defendant’s failure to pay Plaintiff and all others

similarly situated all overtime compensation for all hours that Plaintiff and all others

similarly situated worked in excess of forty (40) per workweek as required by the FLSA

and IMWL.




                                           Page 1 of 14
                       Demarret Jones, et al. v. Marquette Management, Inc.
                              U.S.D.C. (N.D. Ill.) Case No. 18-cv-____
                         Original Complaint—Class and Collective Action
     Case: 1:18-cv-07426 Document #: 1 Filed: 11/08/18 Page 2 of 14 PageID #:2



                         II.       JURISDICTION AND VENUE

       2.     The United States District Court for the Northern District of Illinois has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       3.     Defendant conducts business within the State of Illinois, operating or

managing apartment complexes.

       4.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Illinois has personal jurisdiction over Defendant, and

Defendant therefore “resides” in Illinois.

       5.     Defendant is head-quartered in Naperville, which is where Defendant

makes decisions regarding pay and wages.                Thus, venue is proper in this Court

pursuant to 28 U.S.C. § 1391(b)(2).

                                 III.        THE PARTIES

       6.     Plaintiff is an individual and a resident and domiciliary of the State of

Texas.

       7.     Defendant is an Illinois corporation whose corporate place of business is

135 Water Street, 4th Floor, Naperville, Illinois 60540.

       8.     Defendant’s registered agent for service of process in Illinois is Nicholas

M. Ryan, 135 Water Street, 4th Floor, Naperville, Illinois 60540.

                         IV.            FACTUAL ALLEGATIONS

       9.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.




                                            Page 2 of 14
                        Demarret Jones, et al. v. Marquette Management, Inc.
                               U.S.D.C. (N.D. Ill.) Case No. 18-cv-____
                          Original Complaint—Class and Collective Action
     Case: 1:18-cv-07426 Document #: 1 Filed: 11/08/18 Page 3 of 14 PageID #:3



      10.      Defendant has at least two employees that handle, sell, or otherwise work

with goods or materials that have been moved in or produced for commerce.

      11.      Defendant’s annual gross volume of sales or business done for each of

the three years preceding the filing of the Original Complaint is not less than

$500,000.00.

      12.      Defendant operates in at least five states, including Illinois, Texas,

Indiana, Michigan and Minnesota.

      13.      Defendant employed Plaintiff as a leasing consultant at its location at 4701

Preston Park Boulevard, Plano, Texas 75093.

      14.      Defendant is an “employer” within the meanings set forth in the FLSA and

IMWL, and was, at all times relevant to the allegations in this Complaint, Plaintiff’s

employer.

      15.      During the period relevant to this lawsuit, Defendant classified Plaintiff as

an hourly employee, non-exempt from the overtime requirements of the FLSA.

      16.      Plaintiff worked more than forty hours per week in one or more weeks

during his tenure.

      17.      While Defendant employed Plaintiff, Defendant paid Plaintiff non-

discretionary monetary commissions or bonuses.

      18.      The commissions and bonuses Defendant paid to Plaintiff were fixed

amounts and were based on Plaintiff’s performance and ability to meet certain criteria

set by Defendant.

      19.      Plaintiff worked as an hourly-paid employee and received non-

discretionary commissions or bonuses.

                                            Page 3 of 14
                        Demarret Jones, et al. v. Marquette Management, Inc.
                               U.S.D.C. (N.D. Ill.) Case No. 18-cv-____
                          Original Complaint—Class and Collective Action
     Case: 1:18-cv-07426 Document #: 1 Filed: 11/08/18 Page 4 of 14 PageID #:4



       20.        Defendant did not include Plaintiff’s commissions or bonuses when

calculating his regular rate for overtime pay purposes.

       21.        Plaintiff worked more than forty hours in at least one week in which he

also earned a commission or bonus, and his commission or bonus was not included in

the calculation of his overtime pay rate.

       22.        Defendant violated the FLSA by not including the bonus of Plaintiff into his

regular rate when calculating his overtime pay.

       23.        Also, upon information and belief, to be confirmed by further discovery,

Plaintiff’s manager failed to make at least one correction to Plaintiff’s hours in a week in

which Plaintiff worked more than forty hours, despite Plaintiff asking his manager to

make the correction. This resulted in Plaintiff’s pay being calculated based on less

hours than Plaintiff actually worked.

             V.         FLSA § 216(b) COLLECTIVE ACTION ALLEGATIONS

       24.        Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       25.        Plaintiff brings his claims for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       26.        At all relevant times, Defendant maintained one corporate office or

department responsible for developing or implementing Defendant’s pay policies for all

of its locations, company-wide.

       27.        Defendant had employees, other than Plaintiff, who worked for Defendant

for an hourly rate and were eligible for non-discretionary monetary bonuses.




                                               Page 4 of 14
                           Demarret Jones, et al. v. Marquette Management, Inc.
                                  U.S.D.C. (N.D. Ill.) Case No. 18-cv-____
                             Original Complaint—Class and Collective Action
       Case: 1:18-cv-07426 Document #: 1 Filed: 11/08/18 Page 5 of 14 PageID #:5



        28.   The commissions and bonuses Defendant paid to eligible employees,

other than Plaintiff, were fixed amounts and were based on the employees’ performance

and ability to meet certain criteria set by Defendant.

        29.   At least some employees, other than Plaintiff, were paid an hourly rate

and were eligible for non-discretionary monetary bonuses.

        30.   At least some hourly-paid, commission/bonus-eligible employees, other

than Plaintiff, worked more than forty hours per week during weeks in which they

earned a commission or bonus.

        31.   Defendant did not include commissions and bonuses in hourly-paid,

commission/bonus-eligible employees’ regular rate for purposes of calculating overtime

pay.

        32.   Plaintiff proposes a collective class under the FLSA, which may be

preliminarily defined as follows:

        Each hourly-paid employee who worked within the three years
        preceding the filing of the Original Complaint, and who earned a
        commission or bonus attributable, at least in part, to work performed
        in one or more weeks in which the employee worked more than forty
        hours.

Plaintiff reserves the right to amend this definition as necessary.

        33.   The relevant time period dates back three years from the date on which

the Original Complaint was filed herein and continues forward through the date of

judgment pursuant to 29 U.S.C. § 255(a).

        34.   The members of the proposed Bonus FLSA Class are similarly situated in

that they share these traits:




                                            Page 5 of 14
                        Demarret Jones, et al. v. Marquette Management, Inc.
                               U.S.D.C. (N.D. Ill.) Case No. 18-cv-____
                          Original Complaint—Class and Collective Action
     Case: 1:18-cv-07426 Document #: 1 Filed: 11/08/18 Page 6 of 14 PageID #:6



       A.     They were classified by Defendant as non-exempt from the minimum

wage and overtime requirements of the FLSA;

       B.     They were subject to Defendant’s common policy of failing to include non-

discretionary bonuses in their regular rate of pay when calculating overtime pay; and

       C.     They were subject to Defendant’s common policy of excluding bonuses

when calculating hourly workers’ overtime rates.

       35.    Plaintiff is unable to state the exact number of potential members of the

Bonus FLSA Class but believes that the class exceeds forty (40) persons.

       36.    Defendant can readily identify the members of the Section 16(b) class,

which encompass all hourly-paid, commission/bonus eligible employees at Defendant’s

locations.

             VI.       IMWL RULE 23 CLASS ACTION ALLEGATIONS

       37.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       38.    Plaintiff brings his IMWL claims as a class action under Rule 23 of the

Federal Rules of Civil Procedure and the IMWL, on behalf of himself and all other

employees of Defendant who were not paid overtime pay for all hours worked in excess

of forty (40) each week.

       39.    The proposed Rule 23 Class is defined as follows:

       Each hourly-paid Illinois employee who worked within the three
       years preceding the filing of the Original Complaint, and who earned
       a commission or bonus attributable, at least in part, to work
       performed in one or more weeks in which the employee worked more
       than forty hours.

Plaintiff reserves the right to amend this definition as necessary.

                                           Page 6 of 14
                       Demarret Jones, et al. v. Marquette Management, Inc.
                              U.S.D.C. (N.D. Ill.) Case No. 18-cv-____
                         Original Complaint—Class and Collective Action
     Case: 1:18-cv-07426 Document #: 1 Filed: 11/08/18 Page 7 of 14 PageID #:7



         40.    The class is so numerous that joinder of all members is impractical. While

the exact number and identities of class members are unknown at this time and can

only be ascertained through appropriate discovery, Plaintiff believes that the class

exceeds forty (40) persons.

         41.    This litigation is properly brought as a class action because Plaintiff’s

claims are typical of the claims of the members of the class, inasmuch as all such

claims arise from Defendant's standard policies and/or practices, as alleged in this

Complaint. Like all class members, Plaintiff was damaged by Defendant’s common

policy of failing to pay all overtime compensation due.

         42.    Plaintiff has no interests antagonistic to the interests of the other members

of the class.

         43.    Plaintiff is committed to the vigorous prosecution of this action and has

retained competent counsel experienced in class action litigation. Accordingly, Plaintiff

is an adequate representative and will fairly and adequately protect the interests of the

class.

         44.    A class action is an appropriate and superior method for the fair and

efficient adjudication of the present controversy given the following factors:

                a. Common questions of law and/or fact predominate over
                any individual questions which may arise, and, accordingly,
                there would accrue significant savings to both the Court and
                the class in litigating the common issues on a class-wide
                instead of on a repetitive individual basis;

                b. Despite the size of individual class members’ claims, their
                aggregate volume, coupled with the economies of scale
                inherent in litigating similar claims on a common basis, will
                enable this case to be litigated as a class action on a cost-
                effective basis, especially when compared with repetitive
                individual litigation; and
                                             Page 7 of 14
                         Demarret Jones, et al. v. Marquette Management, Inc.
                                U.S.D.C. (N.D. Ill.) Case No. 18-cv-____
                           Original Complaint—Class and Collective Action
      Case: 1:18-cv-07426 Document #: 1 Filed: 11/08/18 Page 8 of 14 PageID #:8




              c. No unusual difficulties are likely to be encountered in the
              management of this class action in that all questions of law
              and/or fact to be litigated at the liability stage of this action
              are common to the class.

        45.   Class certification is also fair and efficient because prosecution of

separate actions by individual class members would create a risk of differing

adjudications with respect to such individual members of the class, which as a practical

matter may be dispositive of the interests of other members not parties to the

adjudication, or substantially impair or impede their ability to protect their interests.

        46.   Plaintiff anticipates that there will be no difficulty in the management of this

litigation.

        47.   This litigation presents IMWL claims of a type that have often been

prosecuted on a class-wide basis, and the class can easily be identified, and any

monetary relief provided to them, through a review of Defendant’s records.

                         VII.       FIRST CAUSE OF ACTION

                      (Individual Claim for Violation of the FLSA)

        48.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

        49.   Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA.

        50.   At all relevant times, Defendant was Plaintiff’s “employer” within the

meaning of the FLSA.

        51.   At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA.

                                            Page 8 of 14
                        Demarret Jones, et al. v. Marquette Management, Inc.
                               U.S.D.C. (N.D. Ill.) Case No. 18-cv-____
                          Original Complaint—Class and Collective Action
     Case: 1:18-cv-07426 Document #: 1 Filed: 11/08/18 Page 9 of 14 PageID #:9



       52.     The FLSA requires any enterprise engaged in commerce to pay all

employees a minimum wage for all hours worked up to forty (40) in one week and to

pay time and a half of regular wages for all hours worked over forty (40) hours in a

week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying Department of Labor regulations.

       53.     Despite the entitlement of Plaintiff to minimum wage and overtime

payments under the FLSA, Defendant failed to pay Plaintiff an overtime rate of one and

one-half times his regular rate of pay for all hours worked over forty (40) in each one-

week period.

       54.     Defendant’s failure to properly pay overtime wages to Plaintiff stems from

Defendant’s failure to include bonuses paid to Plaintiff when calculating overtime

wages.

       55.     Defendant’s failure to pay Plaintiff all overtime wages owed was willful,

and Defendant knew, or showed reckless disregard for whether, the way it paid Plaintiff

violated the FLSA.

       56.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys’ fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.

                      VIII.        SECOND CAUSE OF ACTION

                  (Collective Action Claim for Violation of the FLSA)

       57.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

                                            Page 9 of 14
                        Demarret Jones, et al. v. Marquette Management, Inc.
                               U.S.D.C. (N.D. Ill.) Case No. 18-cv-____
                          Original Complaint—Class and Collective Action
    Case: 1:18-cv-07426 Document #: 1 Filed: 11/08/18 Page 10 of 14 PageID #:10



       58.     Plaintiff, individually and on behalf of all others similarly situated, assert

this claim for damages and declaratory relief pursuant to the FLSA.

       59.     At all relevant times, Defendant has been, and continues to be, an

“employer” of Plaintiff and all those similarly situated within the meaning of the FLSA.

       60.     Defendant classified Plaintiff and all similarly situated members of the

Bonus FLSA Class as non-exempt from the overtime requirements of the FLSA and

paid them non-discretionary commissions or bonuses.

       61.     Despite the entitlement of Plaintiff and those similarly situated to minimum

wage and overtime payments under the FLSA, Defendant failed to pay Plaintiff and all

those similarly situated members of the FLSA Class an overtime rate of one and one-

half times their regular rates of pay for all hours worked over forty (40) in each one-

week period.

       62.     Defendant’s failure to pay Plaintiff and members of the FLSA Class all

overtime wages owed was willful, and Defendant knew, or showed reckless disregard

for whether, the way it paid Plaintiff and members of the FLSA Class violated the FLSA.

       63.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff and members of the FLSA Class for monetary damages, liquidated damages,

and costs, including reasonable attorneys’ fees, for all violations that occurred within the

three (3) years prior to the filing of this Complaint.

                         IX.        THIRD CAUSE OF ACTION

                      (Individual Claim for Violation of the IMWL)

       64.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

                                            Page 10 of 14
                        Demarret Jones, et al. v. Marquette Management, Inc.
                               U.S.D.C. (N.D. Ill.) Case No. 18-cv-____
                          Original Complaint—Class and Collective Action
    Case: 1:18-cv-07426 Document #: 1 Filed: 11/08/18 Page 11 of 14 PageID #:11



      65.      Plaintiff asserts this claim for damages and declaratory relief pursuant to

the IMWL.

      66.      At all relevant times, Defendant was Plaintiff’s “employer” within the

meaning of the IMWL.

      67.      At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the IMWL.

      68.      The FLSA requires any enterprise engaged in commerce to pay all

employees a minimum wage for all hours worked up to forty (40) in one week and to

pay time and a half of regular wages for all hours worked over forty (40) hours in a

week, unless an employee meets certain exemption requirements of the IMWL and all

accompanying regulations.

      69.      Despite the entitlement of Plaintiff to minimum wage and overtime

payments under the IMWL, Defendant failed to pay Plaintiff an overtime rate of one and

one-half times his regular rate of pay for all hours worked over forty (40) in each one-

week period.

      70.      Defendant’s failure to properly pay overtime wages to Plaintiff stems from

Defendant’s failure to include bonuses paid to Plaintiff when calculating overtime

wages.

      71.      Defendant’s failure to pay Plaintiff all overtime wages owed was willful,

and Defendant knew, or showed reckless disregard for whether, the way it paid Plaintiff

violated the IMWL.

      72.      By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, 2% monthly statutory interest, and costs, including

                                            Page 11 of 14
                        Demarret Jones, et al. v. Marquette Management, Inc.
                               U.S.D.C. (N.D. Ill.) Case No. 18-cv-____
                          Original Complaint—Class and Collective Action
    Case: 1:18-cv-07426 Document #: 1 Filed: 11/08/18 Page 12 of 14 PageID #:12



reasonable attorneys’ fees, for all violations that occurred within the three (3) years prior

to the filing of this Complaint.

                         X.         FOURTH CAUSE OF ACTION

                     (Class Action Claim for Violation of the IMWL)

        73.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

        74.   Plaintiff, individually and on behalf of the Rule 23 Class, assert this claim

for damages and declaratory relief pursuant to the IMWL.

        75.   At all relevant times, Defendant has been, and continues to be, an

“employer” of Plaintiff and all members of the Rule 23 Class within the meaning of the

IMWL.

        76.   Defendant classified Plaintiff and all members of the Rule 23 Class as

non-exempt from the overtime requirements of the IMWL and paid them non-

discretionary commissions or bonuses.

        77.   Despite the entitlement of Plaintiff and members of the Rule 23 Class to

minimum wage and overtime payments under the IMWL, Defendant failed to pay

Plaintiff and all members of the Rule 23 Class an overtime rate of one and one-half

times their regular rates of pay for all hours worked over forty (40) in each one-week

period.

        78.   Defendant’s failure to pay Plaintiff and members of the Rule 23 Class all

overtime wages owed was willful, and Defendant knew, or showed reckless disregard

for whether, the way it paid Plaintiff and members of the Rule 23 Class violated the

IMLW.

                                             Page 12 of 14
                         Demarret Jones, et al. v. Marquette Management, Inc.
                                U.S.D.C. (N.D. Ill.) Case No. 18-cv-____
                           Original Complaint—Class and Collective Action
    Case: 1:18-cv-07426 Document #: 1 Filed: 11/08/18 Page 13 of 14 PageID #:13



       79.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff and members of the IMWL Class for monetary damages, 2% monthly statutory

interest, and costs, including reasonable attorneys’ fees, for all violations that occurred

within the three (3) years prior to the filing of this Complaint.

                            XI.        PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Demarret Jones, individually and

on behalf of all others similarly situated and the members of the proposed Section 216

Class and Rule 23 Class, respectfully prays as follows:

       A.     That Defendant be summoned to appear and answer this Complaint;

       B.     For orders regarding certification of and notice to the proposed collective

and class members;

       C.     For an order of this Honorable Court entering judgment in their favor

against Defendant for their actual economic damages under the FLSA and IMWL in an

amount to be determined at trial;

       D.     For liquidated damages as provided for under the FLSA;

       E.     For 2% monthly statutory interest as provided for under the IMWL;

       F.     For their attorneys’ fees, costs, and pre-judgment interest; and

       G.     For such other and further relief as this Court deems necessary, just and

proper.




                                            Page 13 of 14
                        Demarret Jones, et al. v. Marquette Management, Inc.
                               U.S.D.C. (N.D. Ill.) Case No. 18-cv-____
                          Original Complaint—Class and Collective Action
Case: 1:18-cv-07426 Document #: 1 Filed: 11/08/18 Page 14 of 14 PageID #:14



                                               Respectfully submitted,

                                               DEMARRET JONES, Individually and
                                               on Behalf of All Others Similarly
                                               Situated,


                                               /s/ Jason T. Brown
                                               Jason T. Brown (ILND Bar No. 4389854)
                                               Nicholas Conlon (pro hac vice pending)
                                               Ching-Yuan Teng (pro hac vice pending)
                                               BROWN, LLC
                                               500 North Michigan Avenue, Suite 600
                                               Chicago, Illinois 60611
                                               Telephone: 877-561-0000
                                               Facsimile: 855-582-5297
                                               jtb@jtblawgroup.com
                                               nicholasconlon@jtblawgroup.com
                                               tonyteng@jtblawgroup.com


                                               Josh Sanford (pro hac vice pending)
                                               Joshua West (pro hac vice pending)
                                               Sanford Law Firm, PLLC
                                               One Financial Center
                                               650 South Shackleford, Suite 411
                                               Little Rock, Arkansas 72211
                                               Telephone: (501) 221-0088
                                               Facsimile: (888) 787-2040
                                               josh@sanfordlawfirm.com
                                               west@sanfordlawfirm.com

                                               Attorneys for Plaintiff




                                     Page 14 of 14
                 Demarret Jones, et al. v. Marquette Management, Inc.
                        U.S.D.C. (N.D. Ill.) Case No. 18-cv-____
                   Original Complaint—Class and Collective Action
